UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  RANSOM J. PERRY,

                          Petitioner,

                          v.                                Case No. 1:19-cv-02093 (TNM)

  DAVID J. EBBERT,

                          Respondent.


                                 MEMORANDUM OPINION

         Pro se Petitioner Ransom J. Perry has filed a Petition for Writ of Habeas Corpus

 under 28 U.S.C. § 2241 challenging his 2011 convictions in the Superior Court of the

 District of Columbia. See Pet., ECF No. 1. Mr. Perry pled guilty to Murder II While

 Armed and fourteen counts of Robbery. See Pet. at 10. Under his plea agreement, twelve

 other counts of the indictment were dismissed. See Pet. at 7–9, ECF No. 1. Mr. Perry

 claims that “due to the dismissals,” he is “actually, factually innocent.” Pet. at 2. Because

 the Court lacks jurisdiction, it will dismiss this case.

       Although Mr. Perry invoked the general habeas statute, “the clear weight of authority . . .

finds that a prisoner in custody pursuant to a judgment of the D.C. Superior Court must seek

habeas review [of the conviction] under 28 U.S.C. § 2254.” Adams v. Middlebrooks, 810 F.

Supp. 2d 119, 122 (D.D.C. 2011) (cleaned up). But unlike a prisoner challenging a state or

federal court conviction, “a District of Columbia prisoner has no recourse to a federal judicial

forum” absent a showing that “the local remedy is inadequate or ineffective to test the legality of

his detention.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (cleaned up).

       D.C. Code § 23-110 “establishe[s] a remedy analogous to 28 U.S.C. § 2255 for prisoners

                                                   1
sentenced in D.C. Superior Court who wish[ ] to challenge their conviction or sentence.” Blair-

Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998). As relevant here:

            An application for a writ of habeas corpus in behalf of a prisoner who is
            authorized to apply for relief by motion pursuant to this section shall not
            be entertained by . . . any Federal . . . court if it appears that the applicant
            has failed to make a motion for relief under this section or that the Superior
            Court has denied him relief, unless it also appears that the remedy by
            motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g).

       This provision “is Congress’s deliberate channeling of constitutional collateral attacks on

Superior Court sentences to courts within the District’s judicial system (subject to Supreme

Court review), with federal habeas available only as a safety valve.” Ibrahim v. United States,

661 F.3d 1141, 1146 (D.C. Cir. 2011). And it “divests federal courts of jurisdiction to hear

habeas petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).”

Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009).

       Such is the case here. Under Section 23-110(a), a D.C. prisoner who claims “the right to

be released upon the ground that (1) the sentence was imposed in violation of the Constitution

. . . [or] (4) the sentence is otherwise subject to collateral attack” may move the Superior Court to

vacate, set aside, or correct his sentence, and such motions “may be made at any time.” D.C.

Code § § 23-110(a), (b)(1). The D.C. Circuit has held that remedy to be “neither inadequate nor

ineffective to test the legality” of a conviction challenged on innocence grounds. Ibrahim, 661
F.3d at 1146; see Earle v. United States, 987 F. Supp. 2d 7, 11 (D.D.C. 2013) (concluding that

the district court “lacks jurisdiction to consider actual innocence claim—whether asserted as a

‘gateway’ claim to federal court review or as a ‘stand-alone’ claim—because ‘either claim’ is

available under D.C. Code § 23-110 . . . and, therefore, is foreclosed by Section 23-110(g)”).




                                                   2
       Mr. Perry has not shown that he cannot bring his claim under D.C. Code § 23-110(a), so

the Court lacks jurisdiction here. It thus will dismiss the case. A separate order will issue.




                                                                            2019.08.21
                                                                            15:16:19 -04'00'
Dated: August 21, 2019                                TREVOR N. McFADDEN, U.S.D.J.




                                                 3